DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s amendment filed on 02/25/2021. Claims 10, 14, and 22 have been amended. Claims 1-9, 11-13, and 19-21 have been cancelled. Claims 23-23 have been added. Claims 10, 14-18, and 22-35 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.EP18382238.6, filed on 04/06/2018.

Examiner Initiated Interview
Examiner contacted Attorney of Record on 04/06/2021 concerning possible amendments to claims. Examiner discussed proposed amendments to Applicant's claims that would lead to allowance. Applicant agreed. Proposed Amendments are attached.

EXAMINER’S AMENDMENT
The application has been amended as follows: 

Claims 1-9	(Cancelled). 

	at least one processor;
a plurality of arms with contactless payment acceptance interfaces for interacting with contactless payment devices, wherein each contactless payment acceptance interface is configured to wirelessly receive electronic messages from the contactless payment devices, 
the electronic messages comprising intent messages indicating an intended contribution of a user toward a total payment and a verification message indicating a definite amount the user agrees to pay toward the total payment, 
wherein the contactless payment acceptance interfaces comprise four contactless payment acceptance interfaces positioned around the hub; 
 	four terminals affixed to the plurality of arms and comprising the four contactless payment acceptance interfaces for receiving messages from the contactless payment devices associated with respective users;
memory embodied with executable instructions that cause the at least one processor to:
		receive, from the contactless payment devices associated with the respective users through the contactless payment acceptance interfaces, intent messages followed by verification messages, wherein the at least one processor is configured to determine whether a received message is an intent message or a verification message through analysing content of the received message; and, upon receiving a message:
	update, in the memory, intent message data or verification message data depending 
on the received message, the intent message data containing at least a portion of a most recent intent message from each user and the verification message data containing at least a portion of a most recent verification message from each user;
		determine from the intent message data or the verification message data if 
provide a first indication when the at least one rule has been satisfied by 
the verification message data alone; and
	provide a second indication when the at least one rule has been satisfied otherwise,
wherein the first indication differs from the second indication.



Claim 14.	(Currently Amended)	The hub of claim 10, wherein the four contactless payment acceptance interfaces are positioned circularly aroundthe hub in different directions.

Claim 15.	(Previously Presented) The hub of claim 10, wherein data relating to the at least one rule is received via user input.

Claim 16.	(Previously Presented) The hub of claim 10, wherein data relating to the at least one rule is received via wireless communication.

Claim 17.	(Previously Presented) The hub of claim 15, wherein the at least one rule is an expected total amount of a payment transaction.

Claim 18.	(Previously Presented) The hub of claim 17, wherein the at least one processor is configured to transmit, to a payment network for each intent message, a payment authorisation request based on the intended contribution in the respective intent message.

Claims 19-21.	(Cancelled).

Claim 22.	(New)	The hub of claim 10, wherein the four terminals each comprise a display to show progress of the verification messages combining to meet a payment transaction total.  

Claim 23.	(New)	The hub of claim 22, wherein the displays display different indications to indicate when the intent message data or the verification message data add up to a transaction amount.    

Claim 24.	(New)	 A hub for processing electronic messages related to payments, the hub comprising:
	at least one processor;

 	two terminals affixed to the plurality of arms and comprising the two contactless payment acceptance interfaces for receiving messages from the contactless payment devices associated with respective users;
memory embodied with executable instructions that cause the at least one processor to:
		receive, from the contactless payment devices associated with the respective users through the contactless payment acceptance interfaces, intent messages followed by verification messages, wherein the at least one processor is configured to determine whether a received message is an intent message or a verification message through analysing content of the received message; and, upon receiving a message:
	update, in the memory, intent message data or verification message data depending 
on the received message content, the intent message data containing at least a portion of a most recent intent message from each user and the verification message data containing at least a portion of a most recent verification message from each user;
		determine from the intent message data or the verification message data if 
provide a first indication when the at least one rule has been satisfied by 
the verification message data alone; and
	provide a second indication when the at least one rule has been satisfied otherwise,
wherein the first indication differs from the second indication.

Claim 25. (New) The hub of claim 24, wherein the two contactless payment acceptance interfaces are positioned around a circular housing of the hub in different directions.



Claim 27.  (New) The hub of claim 24, wherein data relating to the at least one rule is received via wireless communication.

Claim 28.  (New) The hub of claim 24, wherein the at least one rule is an expected total amount of a payment transaction.

Claim 29.  (New) The hub of claim 24, wherein the at least one processor is configured to transmit, to a payment network for each intent message, a payment authorisation request based on the intended contribution in the respective intent message.

Claim 30. (New) A hub for processing electronic messages related to payments, the hub comprising:
	at least one processor;
a plurality of arms with contactless payment acceptance interfaces for interacting with contactless payment devices, wherein each contactless payment acceptance interface is configured to wirelessly receive messages from the contactless payment devices, the electronic messages comprising intent messages indicating an intended contribution of a user toward a total payment and a verification message indicating a definite amount the user agrees to pay toward the total payment, wherein the contactless payment acceptance interfaces comprise three contactless payment acceptance interfaces positioned around the hub; 
 	three terminals affixed to the plurality of arms and comprising the three contactless payment acceptance interfaces for receiving messages from the contactless payment devices associated with respective users;
memory embodied with executable instructions that cause the at least one processor to:
		receive, from the contactless payment devices associated with the respective users through the contactless payment acceptance interfaces, intent messages followed by verification messages, wherein the at least one processor is configured to determine whether a received 
	update, in the memory, intent message data or verification message 
data depending on the received message content, the intent message data containing at least a portion of a most recent intent message from each user and the verification message data containing at least a portion of a most recent verification message from each user;
		determine from the intent message data or the verification message data if 
provide a first indication when the at least one rule has been satisfied by 
the verification message data alone; and
	provide a second indication when the at least one rule has been satisfied otherwise,
wherein the first indication differs from the second indication.

Claim 31. (New) The hub of claim 30, wherein the three contactless payment acceptance interfaces are positioned around a circularly around the hub in different directions.

Claim 32. (New) The hub of claim 30, wherein data relating to the at least one rule is received via user input.

Claim 33. (New) The hub of claim 30, wherein data relating to the at least one rule is received via wireless communication.

Claim 34. (New) The hub of claim 30, wherein the at least one rule is an expected total amount of a payment transaction.

Claim 35.  (New) The hub of claim 30, wherein the at least one processor is configured to transmit, to a payment network for each intent message, a payment authorisation request based on the intended contribution in the respective intent message.

The following is an examiner’s statement of reasons for allowance: 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
The prior art of record:
Kohler; U.S. publication No. 20050027637.
Davis; U.S. publication No. 20160267447.
Melick; U.S. publication No. 20040167820.

	Kohler generally discloses a system where computers are able to submit bids for online goods over the Internet. FIG. 3 of Kohler depicts a system where multiple online computers are connected to a network and submit bids to a backend "information processing device 302"	
	Davis generally discloses a system where users are able to submit payments over a network to a backend payment network as shown in FIG. 1 of Davis for purposes of intent and verification.
	Melick generally discloses an apparatus relates to a payment terminal system. In particular, the present invention relates to systems and methods for a handheld terminal for table side ordering and a mobile companion.	
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug, 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on pages 1-17 of the specification. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term “is susceptible to various meanings, the inventor’s lexicography must prevail....” Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
	The references Kohler, Davis, and Melick disclosed as previously discussed. The references however do not teach at least:

	determine from the intent message data and/or the verification message data if at least one rule has been satisfied; 
	provide a first indication when the at least one rule has been satisfied by the verification message data alone; and 
	provide a second indication when the at least one rule has been satisfied otherwise, wherein the first indication differs from the second indication. 
	Kohler and Davis do not teach or suggest the hub of claim 10, specifically: a hub with a plurality of arms that receive the claimed intent and verification messages. So it naturally follows that these references also fail to provide indications on screens of such a hub, let alone a "first indication when the at least one rule has been satisfied by the verification message data alone" and a "second indication when the at least one rule has been satisfied otherwise." 
	Therefore, Kohler and Davis do not teach the aforesaid "providing" features of claim 10. 
Also, Melick does not cure the previously discussed deficiencies of Kohler and Davis. 
	Independent claim 21 recites similar features to those discussed above that distinguish over Kohler, Davis, and Melick. Specifically, claim 21 recites: "receiving, through interfaces of different arms of a hub, intent messages indicating intended partial payments for how the plurality of users plan to split the payment transaction total" and "receiving, through the interfaces of the different arms of the hub, verification messages indicating definite partial payments indicating confirmed payments of the plurality of users toward the payment transaction total." Kohler, Davis, and Melick, at best, describe computers communicating bids 
	Therefore, the claims of the instant application are not obvious over A Kohler, Davis, and Melick for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these elements in Kohler, Davis, and Melick as noted above.
	Additionally, the combination of Kohler, Davis, and Melick clearly destroys the intent and purpose of Kohler taken alone and/or in view of Davis and Melick use of. Accordingly, the present invention is also distinguishable over Kohler taken alone and/or in view of Davis and Melick. Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.
	Foreign prior art and NPL search was conducted however no relevant prior art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685